U. S. Securities and Exchange Commission Washington, D. C. 20549 FORM 10-Q [X] QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2010 [ ] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 0-28683 VANTONE INTERNATIONAL GROUP INC. (Name of Registrant as Specified in its Charter) Nevada 41-1954595 (State or Other Jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) NO. , HEPING DISTRICT SHENYANG, LIAONING PROVINCE PEOPLE’S REPUBLIC OF CHINA (Address of principal executive offices) 86-24-2286-6686 (Registrant’s telephone number including area code) Indicate by check mark whether the Registrant(1) has filed all reports required to be filed by Sections 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months(or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No [ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files.)Yes No Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act) Yes [] No [X] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check One) Large accelerated filer Accelerated filer Non-accelerated filer Small reporting company[X] APPLICABLE ONLY TO CORPORATE ISSUERS: Indicate the number of shares outstanding of each of the Registrant's classes of common stock, as of the latest practicable date: On August 16, 2010, there were 30,001,000 shares of Common Stock, par value $.001 per share, outstanding. VANTONE INTERNATIONAL GROUP INC. FORM 10-Q QUARTERLY PERIOD ENDED JUNE 30, 2010 TABLE OF CONTENTS PART I - FINANCIAL INFORMATION Item 1: Financial Statements 3 Item 2: Management's Discussion and Analysis of Financial Condition and Results of Operations 21 Item 3: Quantitative and Qualitative Disclosures about Market Risk 23 Item 4: Controls and Procedures 23 PART II - OTHER INFORMATION Item 1A: Risk Factors 24 Item 2: Unregistered Sales of Equity Securities and Use of Proceeds 24 Item 6: Exhibits 24 2 Part I Financial Information Item 1. Financial Statements Vantone International Group Inc. and Subsidiaries Condensed Consolidated Balance Sheets June 30, 2010 March 31, 2010 Assets (Unaudited) (Audited) Current Assets Cash and equivalents $ $ Accounts receivable, net of allowance for doubtful amounts of $338,746 and $427,164, respectively Advanced to suppliers Inventories Advanced to stockholders/officers, net Prepayments and other current assets Deferred income tax assets-current Total Current Assets Property and Equipment - Net Total Assets Liabilities and Stockholders' Equity Current Liabilities Accounts payable and accrued expenses Customer deposits Taxes payable Deferred VIP membership revenue - Other current liabilities Total Current Liabilities Deferred Network Service Revenue-Noncurrent - Total Liabilities Stockholders' Equity Common stock - $0.001 par value, 100,000,000 shares authorized, 30,001,000 shares issued and outstanding * Additional paid-in capital Deferred compensation - Reserve funds Retained earnings Accumulated other comprehensive income Total Vantone International Group, Inc. Stockholders’ Equity Noncontrolling Interest Total Equity Total Liabilities and Stockholders’ Equity $ $ *: As restated to show recapitalization. The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. F-3 Vantone International Group Inc. and Subsidiaries Condensed Consolidated Statements of Operations For The Fiscal Three Months Ended June 30, (Unaudited) (Unaudited) Revenues Products sold $ $ Service rendered Franchise joining fees - VIP membership fees - Network service fees - Total Revenues Cost of Goods Sold Products sold Service rendered Franchise joining cost - 98 VIP membership cost - Network service cost 55 - Total Cost of Goods Sold Gross Profit Operating Expenses Selling expenses Bad debt recoveries ) - General and administrative expenses Total Operating Expenses Income From Operations Other Income (Expenses) Interest income, net Other (expenses) income, net ) Loss on inventories disposal - ) Total Other Income (Expenses) ) Income Before Taxes Provision for Income Taxes Income Before Noncontrolling Interest Less: net loss attributable to the noncontrolling interest ) ) Net Income Attributable to Vantone International Group, Inc. $ $ Net Income Per Common Share: - Basic $ $ - Diluted $ $ Weighted Common Shares Outstanding * - Basic - Diluted *: As restated to show recapitalization. The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. F-4 Vantone International Group Inc. and Subsidiaries Condensed Consolidated Statements of Comprehensive Income For The Fiscal Three Months Ended June 30, (Unaudited) (Unaudited) Net Income Before Noncontrolling Interest $ $ Other Comprehensive Income: Foreign Currency Translation Adjustment Total Comprehensive Income $ $ The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. F-5 Vantone International Group Inc. and Subsidiaries Condensed Consolidated Statements of Cash Flows For The Fiscal Three Months Ended June 30, (Unaudited) (Unaudited) Cash Flows From Operating Activities Net Income $ $ Adjustments to Reconcile Net Income to Net Cash Provided by Operating Activities Bad debt adjustment ) - Depreciation Net loss attributable to noncontrolling interest ) ) Deferred income tax benefits ) ) Loss on counting inventory - ) Changes in operating assets and liabilities: Accounts receivable ) Advanced to suppliers ) ) Inventories Prepayments and other current assets ) Accounts payable and accrued expenses ) Customer deposits ) Taxes payable ) Deferred VIP membership revenue - Other current liabilities ) Deferred network service revenue - Net Cash Provided by Operating Activities Cash Flows From Investing Activities Payment for purchase of property and equipment ) ) Proceeds from related parties return loan - Payment to related parties - ) Net Cash Used in Investing Activities ) ) Cash Flows From Financing Activities Proceeds from stockholders/officers return of advances - Payment to stockholders/officers - ) Net Cash Used in Financing Activities - ) Net Increase in Cash and Equivalents Effect of Exchange Rate Changes on Cash Cash and Equivalents at Beginning of Period Cash and Equivalents at End of Period $ $ Supplemental Disclosures of Cash Flow Information: Interest paid $
